                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


  COMMODITY INVESTMENT
  RESOURCES CO. II, INC.,

        Plaintiff,

                v.                                       CIVIL ACTION FILE
                                                         NO. 1:19-CV-1296-TWT

  JPMORGAN CHASE BANK, N.A.,



            Defendant.


                                 OPINION AND ORDER


        This is a breach of contract action. It is before the Court on Defendant

JPMorgan Chase Bank, N.A.’s Motion to Dismiss [Doc. 3]. For the reasons set

forth below, the Defendant’s Motion to Dismiss [Doc. 3] is GRANTED.

                                     I.      Background

        The Plaintiff Commodity Investment Resources Co. II, Inc. was, at the

time of the wrongful acts alleged, a Delaware corporation with its main office

in Gwinnett County, Georgia.1 The Defendant JPMorgan Chase Bank, N.A. is

an Ohio corporation. 2 On September 23, 2014, the Plaintiff opened a new


        1       Compl. ¶ 1 [Doc. 1-1].
        2       Compl. ¶ 2.

T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
commercial account with the Defendant.3 The Plaintiff used the account as its

sole operating account.4 On or about December 16, 2017, the Defendant froze

the account after receiving a summons in a Gwinnett County State Court

garnishment proceeding. 5 The debtor in that action was a now-defunct

Georgia corporation registered under the name “Commodity Investment

Resource Company LLC.” 6 Similar names notwithstanding, the debtor was

not related to the Plaintiff.7 The Plaintiff attempted to notify the Defendant of

its mistake on multiple occasions to no avail, up to and including the date that

the funds were transferred to the Gwinnett County State Court.8 The Plaintiff

alleges that in early December of 2017 one of the Defendant’s branch managers

notified the Defendant’s Orders and Levies Department that the Plaintiff was

not the corporate entity named in the garnishment proceeding.9 The Plaintiff


        3       Id. ¶ 3.
        4       Id. ¶ 4.
        5       Id. ¶¶ 5-6.
        6       Id. ¶ 6.
        7       Id. ¶ 7. The Defendant contends that the Plaintiff and the debtor
were not as distinct as the Plaintiff suggests. The Defendant asserts on
information and belief that (1) the Plaintiff was owned by the wife of the owner
of the debtor, (2) the two entities shared a physical address, and (3) the
Plaintiff’s funds were used to pay debts of the owner of the debtor. Def.’s Mot.
to Dismiss, at 5 n.3 [Doc. 3]. At the motion to dismiss stage, however, the Court
will treat the facts alleged in the Complaint as true and will not consider the
Defendant’s unsubstantiated allegations to the contrary.
        8       Compl. ¶¶ 8-11.
        9       Id. ¶ 9.
                                                2
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
further alleges that on December 28, 2017, it faxed copies of account signature

cards to the Defendant proving that the Plaintiff’s assets were not properly

subject to garnishment.          10   The Defendant nevertheless transferred the

Plaintiff’s funds to the registry of the Gwinnett County State Court. 11 The

Plaintiff subsequently filed a traverse in the garnishment proceeding.12 On

February 12, 2018, the trial court ordered the Defendant to return the funds

to the Plaintiff.13 The months-long freeze on the Plaintiff’s account prevented

the Plaintiff from operating its business, fulfilling customer orders, and buying

and reselling its stock.14

        The Plaintiff sued in the Superior Court of Gwinnett County alleging

breach of contract, negligence, and fraud.15 The Plaintiff seeks compensatory

damages in excess of $250,000, punitive damages, and attorney’s fees.16 The

Defendant timely removed to this Court pursuant to 28 U.S.C. § 1332 and §

1441(a).17 The Defendant now moves to dismiss all claims against it.




        10      Id. ¶ 11.
        11      Id. ¶ 12.
        12      Id. ¶ 13.
        13      Id. ¶ 14.
        14      Id. ¶¶ 15-18.
        15      Id. ¶¶ 24-34.
        16      Id. ¶¶ 35-38.
        17      See Def.’s Notice of Removal [Doc. 1].
                                                3
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
                                   II.          Legal Standard

        A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief.18 A

complaint may survive a motion to dismiss for failure to state a claim, however,

even if it is “improbable” that a plaintiff would be able to prove those facts;

even if the possibility of recovery is extremely “remote and unlikely.” 19 In

ruling on a motion to dismiss, the court must accept the facts pleaded in the

complaint as true and construe them in the light most favorable to the

plaintiff. 20 Generally, notice pleading is all that is required for a valid

complaint.21 Under notice pleading, the plaintiff need only give the defendant

fair notice of the plaintiff’s claim and the grounds upon which it rests.

                                         III.     Discussion

        The Plaintiff brings claims against the Defendant for breach of contract,

negligence, and fraud for its alleged mishandling of the Plaintiff’s operating

account. The Plaintiff also brings ancillary claims for attorney’s fees and


        18      Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009); FED. R. CIV. P.
12(b)(6).
        19      Bell Atlantic v. Twombly, 550 U.S. 544, 665 (2007).
        20  See Quality Foods de Centro America, S.A. v. Latin American
Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994-95 (11th Cir. 1983); see also
Sanjuan v. American Bd. of Psychiatry and Neurology, Inc., 40 F.3d 247, 251
(7th Cir. 1994) (noting that at the pleading stage, the plaintiff “receives the
benefit of imagination”).
        21    See Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th
Cir. 1985), cert. denied, 474 U.S. 1082 (1986).
                                                   4
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
punitive damages. The Defendant argues that (1) the Plaintiff lacks standing

to sue because it is a dissolved entity; (2) the Plaintiff’s claims are barred by

res judicata because they could have been raised in the garnishment

proceeding; (3) the Defendant is protected under a safe harbor provision found

in Georgia’s garnishment code; (4) the Plaintiff’s breach of contract claims are

barred under the terms of the parties’ Account Agreement; (5) the Plaintiff’s

tort claims are barred due to the contractual relationship between the parties;

and (6) each count of the Complaint fails to state a claim on which relief can

be granted. 22 The Court begins with the Defendant’s standing argument,

which, for reasons that the Court will explain, the Court treats as a motion to

dismiss for lack of subject matter jurisdiction.

        A. Whether the Court Lacks Subject Matter Jurisdiction

        The Defendant has submitted records from the Delaware Department of

State’s website showing that the Plaintiff was dissolved as a corporate entity

on March 14, 2018, eleven months before the Plaintiff filed this action.23 The

Defendant argues that dissolved foreign corporations cannot sue in state court

under Georgia law. A federal court sitting in diversity cannot maintain subject

matter jurisdiction over an action that could not have been brought in the

courts of the forum state. 24 Thus, although the Defendant purports to


        22      Def.’s Mot. to Dismiss [Doc. 5].
        23      See Ex. A to the Def.’s Mot. to Dismiss [Doc. 3-1].
        24      See Woods v. Interstate Realty Co., 337 U.S. 535, 538 (1949) (“For
                                                5
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
challenge the Plaintiff’s standing to sue, its argument is best understood as a

challenge to the Court’s exercise of subject matter jurisdiction in this case.25

The Court will treat the Defendant’s challenge as arising under Federal Rule

of Civil Procedure 12(b)(1), which is the appropriate vehicle for challenging

subject matter jurisdiction in federal court.26

        Defendants can challenge subject matter jurisdiction under Rule

12(b)(1) by mounting “facial attacks” or “factual attacks.”27 A “facial attack”

asks the district court to determine whether a basis for subject matter

jurisdiction is sufficiently alleged in the complaint.28 The district court must

accept the plaintiff’s allegations as true and limit the scope of its inquiry to the



purposes of diversity jurisdiction a federal court is in effect, only another court
of the State”) (interpreting Erie R. Co. v. Tompkins, 304 U.S. 64 (1938) and
progeny) (citations and punctuation omitted); Kinetic Concepts, Inc. v. Kinetic
Concepts, Inc., 601 F. Supp. 496, 498-99 (N.D. Ga. 1985) (“[I]n a diversity case,
a plaintiff who could not sue in the state courts of the forum cannot sue in the
federal court.”) (citing Woods, 337 U.S. 535).
        25   See Royal Am. Mgmt., Inc. v. WCA Waste Corp., 154 F. Supp. 3d
1278, 1283 (N.D. Fla. 2016) (“Although Article III standing, Article III and
statutory grants of subject-matter jurisdiction, prudential standing, and real
party in interest requirements are similar and closely related, they are
conceptually distinct.”) (citing Elandia Int’l, Inc. v. Koy, No. 09-20588-CIV,
2010 WL 2179770, at *4 (S.D. Fla. Feb. 22, 2010)).
        26      Alabama State Conference of NAACP v. State, 264 F. Supp. 3d
1280, 1291 n.8 (M.D. Ala. 2017) (“A challenge to subject-matter jurisdiction
implicates Rule 12(b)(1), not Rule 12(b)(6), of the Federal Rules of Civil
Procedure[.]”) (citing McElmurry v. Consol. Gov’t of Augusta-Richmond Cty.,
501 F.3d 1244, 1251 (11th Cir. 2007)).
        27      Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990).
        28      Id., at 1529.
                                                6
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
face of the complaint. 29 A “factual attack,” by contrast, challenges “the

existence of subject matter jurisdiction in fact, irrespective of the pleadings,

and matters outside the pleadings, such as testimony and affidavits, are

considered.”30 The district court is free to independently weigh the evidence

and    decide      for   itself    whether      subject      matter   jurisdiction   exists,

notwithstanding the existence of disputed material facts. 31 If a “factual

attack” implicates the merits of the plaintiff’s claim, however, the district court

must instead proceed under Rule 12(b)(6) or Rule 56.32

        The Defendant asks the Court to go beyond the pleadings to determine

the Plaintiff’s status of incorporation and to dismiss the case without reaching

the merits of the Plaintiff’s various state law claims. The Court therefore

construes the Defendant’s motion as a “factual attack” on the Court’s subject

matter jurisdiction. It follows that the Court can consider the extrinsic

evidence put before it and does not need to accept the facts alleged in the

Complaint as true for the limited purpose of adjudicating the Defendant’s

12(b)(1) challenge. The Court notes, however, that its analysis would not differ

substantially under the more restrictive “facial attack” standard. The



        29      Id.
        30      Id. (quoting Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511
(5th Cir. 1980)).
        31      Id.
        32      Id.
                                                7
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
Defendant relies solely on public records, namely printouts from the Delaware

Department of State’s website, that the Court could consider even if Rule

12(b)(6) safeguards applied.33 The Court concludes from the records before it

that the fact of the Plaintiff’s dissolution is not reasonably in dispute. The

Court must now turn to Georgia common and statutory law to determine

whether the Plaintiff, as a dissolved corporation formerly incorporated under

foreign law, could maintain this action in state court.

        “At common law, a dissolved corporation ceased to exist and could not

sue or be sued in its corporate name.”34 Most, if not all, states have adopted

corporate survival statutes that allow dissolved corporations to engage in

litigation for some period following dissolution.35 Georgia’s corporate survival



        33   See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact
that is not subject to reasonable dispute because it ... can be accurately and
readily determined from sources whose accuracy cannot reasonably be
questioned.”); Halmos v. Bomardier Aerospace Corp., 404 F. App'x 376, 377
(11th Cir. 2010) (“We have held that a district court may take judicial notice of
matters of public record without converting a Rule 12(b)(6) motion into a Rule
56 motion.”) (citations omitted).
        34   16A Fletcher Cyclopedia of the Law of Private Corporations, §
8142 (1995 rev. ed.) (cited with approval in Hood Bros. Partners, L.P. v. USCO
Distribution Servs., Inc., 140 F.3d 1386, 1391 (11th Cir. 1998)); see also Tillett
Bros. Const. Co. v. Dep't of Transp., 210 Ga. App. 84, 87 (1993) (“At common
law the dissolution of a corporation terminated its legal existence.”) (citing
Melrose Distillers v. United States, 359 U.S. 271, 272 (1959)), aff'd, 264 Ga.
219 (1994).
        35    16A Fletcher Cyclopedia of the Law of Private Corporations, §
8142 (1995 rev. ed.); see also Tillett Bros. Const., 210 Ga. App. at 87
(“Ultimately all states adopted statutes which prolong the life of a corporation
after dissolution to allow the corporation to dispose of its affairs in an orderly
                                        8
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
statute permits dissolved corporations to engage in litigation for “any right or

claim existing prior to such dissolution if action or other proceeding thereon is

pending on the date of such dissolution or is commenced within two years after

the date of such dissolution.”36 The Defendant argues that the Plaintiff cannot

avail itself of Georgia’s corporate survival statute because the statute does not

by its terms apply to foreign corporations.37 While the Defendant is correct

that Georgia’s corporate survival statute does not permit the Plaintiff to sue in

Georgia state court, that is not the end of the inquiry. Under Georgia law, a

foreign corporation’s capacity to sue or be sued is determined by the law under

which it was incorporated, unless a Georgia statute states otherwise. 38

Therefore, the corporate survival statute that governs the Plaintiff’s capacity

to sue is not Georgia’s, but Delaware’s.

        Delaware’s corporate survival statute states in relevant part that:

        [a]ll corporations, whether they expire by their own limitation or
        are otherwise dissolved, shall nevertheless be continued, for the
        term of [three] years from such expiration or dissolution or for

fashion.”) (citing Model Business Corporation Act Ann.2d, § 205, p. 2 (1971)).
        36      O.C.G.A. § 14-2-1410.
        37   See O.C.G.A. § 14-2-140 (defining “corporation” or “domestic
corporation” as “a corporation for profit, which is not a foreign corporation,
incorporated under or subject to the provisions of this chapter”) (emphasis
added); see also Tr. Co. of Ga. v. Mortg.-Bond Co. of N. Y., 203 Ga. 461 (1948)
(analyzing earlier version of corporate survival statute and holding that it did
not apply to foreign corporations).
        38   O.C.G.A. § 9-11-17(b); see also Tillett Bros. Const. Co., 210 Ga.
App. at 87 (holding that a dissolved Tennessee corporation’s capacity to sue in
Georgia courts was governed by Tennessee law).
                                                9
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
        such longer period as the Court of Chancery shall in its discretion
        direct, bodies corporate for the purpose of prosecuting and
        defending suits, whether civil, criminal or administrative, by or
        against them, and of enabling them gradually to settle and close
        their business, to dispose of and convey their property, to
        discharge their liabilities and to distribute to their stockholders
        any remaining assets, but not for the purpose of continuing the
        business for which the corporation was organized.39

The Plaintiff is well within the three-year window established by the statute.

The Court is unaware of any case law interpreting this statute that would

prevent the Plaintiff from suing for actions sounding in tort or contract that

accrued prior to its dissolution. The Defendant cites Delaware case law

suggesting that suits brought by a dissolved corporation must be “incident to

the winding up of its affairs.”40 But the Defendant does not explain why the

Plaintiff’s exercise of its legal rights is not “incident to the winding up its

affairs.” Indeed, one of the cases cited by the Defendant appears to directly

refute its position. In Addy v. Short, the Supreme Court of Delaware

interpreted a predecessor to Delaware’s current corporate survival statute and

held that:

        [w]hatever rights [the dissolved corporation] had, of whatever
        nature, are preserved in full vigor during the three-year period.
        Any other conclusion would contravene the plain language of the
        statute. The suggestion that the act of dissolution in itself in some

        39      8 Del. C. § 278.
        40      See City Investing Co. Liquidating Tr. v. Cont'l Cas. Co., 624 A.2d
1191, 1195 (Del. 1993) (a voluntarily dissolved corporation “remains a viable
entity authorized to possess property as well as sue and be sued incident to the
winding up of its affairs”) (citing Addy v. Short, 47 Del. 157 (1952) (interpreting
earlier statutory scheme)).
                                               10
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
        fashion works a forfeiture or extinguishment of a legal right, by
        analogy to the death of an individual, is therefore on the face of
        the statute unsound.41

Thus, the fact that the Plaintiff dissolved prior to bringing suit does not, under

Delaware law, warrant dismissal of this action.

        But Georgia law places an additional hurdle in front of foreign

corporations seeking to maintain suits in state court. O.C.G.A. § 14-2-1502(a)

states that “a foreign corporation transacting business in this state without a

certificate of authority may not maintain a proceeding in any court in this state

until it obtains a certificate of authority.”42 While the statute does not bar a

foreign corporation from filing suit in Georgia state court, the corporation must

subsequently acquire a certificate of authority to maintain the suit or risk

dismissal.43 The Defendant asserts that the Plaintiff transacted business in

Georgia but never acquired a certificate of authority from the Georgia

Secretary of State, thereby warranting dismissal under O.C.G.A. § 14-2-

1502(a). The Court finds the Defendant’s argument unpersuasive. Under




        41      47 Del. at 163.
        42      O.C.G.A. § 14-2-1502(a).
        43   Transportation Ins. Co. v. El Chico Restaurants, Inc., 271 Ga.
774, 775 (1999); see also TPI Holdings, Inc. v. Winfield Dyco Holding Ltd., No.
1:09-CV-0801-CAP, 2009 WL 10665133, at *3 (N.D. Ga. Oct. 29, 2009) (lack of
a certificate of authority is a defect that can be cured “through later
registration and through the filing of an amendment setting forth a certificate
of authority.”) (citing Health Horizons, Inc. v. State Farm Mut. Auto. Ins. Co.,
239 Ga. App. 440, 444-45 (1999)).
                                               11
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
Georgia law, the Defendant “has the burden of ‘proving the facts necessary to

support a judgment of dismissal’” pursuant to O.C.G.A. § 14-2-1502(a).44 The

Defendant has merely alleged, without proof, that the Plaintiff never possessed

a certificate of authority. The Complaint itself makes no mention of a

certificate of authority, or lack thereof. Nor does it provide sufficient

information from which to glean whether the Plaintiff “transacted business”

within the meaning of the statute or whether the Plaintiff’s in-state activity

fell under one of the many exceptions listed in O.C.G.A. § 14-2-1501(b). The

Defendant does not put any extrinsic information before the Court from which

to determine whether the Plaintiff has ever held a certificate of authority or

whether it transacted business within the meaning of the statute. The

Defendant’s request for dismissal pursuant to O.C.G.A. § 14-2-1502(a) must

therefore be denied.45


        44   Ovation Mktg., Inc. v. Sturz, No. 1-07-CV-1634-JEC, 2008 WL
11412177, at *2 (N.D. Ga. Feb. 22, 2008) (quoting Mfrs. Nat'l Bank of Detroit
v. Tri-State Glass, Inc., 201 Ga. App. 253, 254, 410 S.E.2d 808, 809, (1991));
see also Health Horizons, Inc. v. State Farm Mut. Auto. Ins. Co., 239 Ga. App.
440, 444 (1999) (“A motion to dismiss under OCGA § 14–2–1502(a) is a motion
in abatement or a dilatory plea, which is not an adjudication on the merits…
Such a plea based upon OCGA § 14-2-1502(a) is raised as an affirmative
defense, which must be specially pled in the answer.”) (citations omitted);
Carrier 411 Servs., Inc. v. Insight Tech., Inc., 322 Ga. App. 167, 170 (2013) (“A
defendant bringing a motion in abatement has the burden of proving the facts
necessary to support a judgment of dismissal.”).
        45   Because the Defendant failed to carry its burden, the Court need
not reach the question of whether a plaintiff that was previously, but is not
currently, transacting business in the State of Georgia may maintain a suit
without a certificate of authority.
                                               12
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
        B. Whether the Plaintiff’s Claims are Barred by Res Judicata

        The doctrine of res judicata bars relitigation of claims that have already

been decided by a court of competent jurisdiction.46 The Defendant argues that

the Plaintiff’s claims are barred by the doctrine of res judicata because the

Plaintiff could have, but did not, raise its claims in the state court garnishment

proceeding. Georgia law controls whether the Plaintiff’s third-party

appearance in the garnishment proceeding prevents it from bringing this

suit. 47 Three requirements must be met before res judicata will bar a

subsequent action under Georgia law:

        (1) [t]he earlier action must have been adjudicated “by a court of

             competent jurisdiction;”

        (2) there must be “identity of parties and subject matter” between the

             two actions; and

        (3) the party against whom the doctrine of res judicata is asserted must

             have had a “full and fair opportunity to litigate the issues” in the

             earlier action.48




        46      Cmty. State Bank v. Strong, 651 F.3d 1241, 1263 (11th Cir. 2011).
        47  See id. (“In considering whether to give preclusive effect to state-
court judgments under res judicata or collateral estoppel, the federal court
must apply the rendering state’s law of preclusion.”) (citing Kizzire v. Baptist
Health Sys., Inc., 441 F.3d 1306, 1308 (11th Cir. 2006)) (other citations
omitted).
        48      Fowler v. Vineyard, 261 Ga. 454, 455 (1991) (citations omitted).
                                               13
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
According to the Complaint, the parties in this case were both parties to the

state court garnishment proceeding. 49 The trial court in that proceeding

rendered a judgment in the Plaintiff’s favor.50 The question therefore becomes

whether the Plaintiff had a “full and fair opportunity” to present its claims to

the trial court in the garnishment proceeding. The Defendant insists that the

Plaintiff had the opportunity to raise its breach of contract and tort claims but

failed to do so. The Plaintiff argues that the scope of garnishment proceedings

is strictly limited by statute and that the statutory scheme does not permit

third-party claimants to bring breach of contract, negligence, and fraud claims

against a garnishee.

        The Defendant relies on the Court of Appeals of Georgia case Copeland

v. Wells Fargo Bank, NA to support the proposition that tort and contract

claims can be raised in a garnishment proceeding.51 In Copeland, plaintiffs

James Harris and Mark Underwood initiated a garnishment proceeding in

Fulton County State Court after securing a favorable jury verdict against

defendant Elmore Copeland in Fulton County Superior Court.52 Harris and

Underwood named Copeland’s bank, Wachovia Bank, N.A., as a garnishee.53


        49      Compl. ¶¶ 6, 13.
        50      Id. ¶ 14.
        51      317 Ga. App. 669 (2012).
        52      Id., at 670.
        53      Id.
                                               14
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
Wachovia answered that it held a certificate of deposit belonging to Copeland,

and paid $42,344.58 into the court registry.54 Copeland did not file a traverse

in the garnishment proceeding, nor did he otherwise object to Wachovia’s

payment of funds into the court registry. Instead, Copeland filed suit seven

and a half years later in Fulton County Superior Court against Wells Fargo

Bank, N.A., the successor in interest to Wachovia Bank, N.A., “seeking the

proceeds from the certificate of deposit.” 55 It appears that the Plaintiff

proceeded on a theory of conversion.56 Wells Fargo answered and moved for

summary judgment in part on the grounds that the Plaintiff’s claim was barred

by the doctrine of res judicata. 57 The Superior Court granted summary

judgment and the Court of Appeals affirmed, reasoning that Copeland “was

required to assert any claim superior to [Harris and Underwood] to the funds

held by the garnishee” in the garnishment proceeding.58 His failure to assert

his claim in the garnishment proceeding precluded him from later suing to

recover his certificate of deposit in Superior Court.

        The Defendant concludes from Copeland that parties to a garnishment




        54      Id.
        55      Id.
        56      Id.
        57      Id.
        58      Id., at 672 (quoting Lamb v. First Union Brokerage Svcs., 263 Ga.
App. 733, 736-737(1), 589 S.E.2d 300 (2003)).
                                               15
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
proceeding have the opportunity to raise any legal claims, including tort and

contract claims, related to the garnishment proceeding. But the Court finds

this reading of Copeland difficult to square with the statutory scheme

governing garnishment proceedings, O.C.G.A. § 18-4-1 et seq., and the case law

interpreting it. Garnishment did not exist at common law and was not created

by statute in Georgia until 1822.59 The purpose of a garnishment proceeding

is to determine who has the superior claim to garnished property and to

distribute that property accordingly.60 If the trial court determines that the

third party has asserted a superior claim to some or all of the garnished

property, the remedy envisioned by the statute is distribution of that property

to the third party.61 Trial courts adjudicating a garnishment proceeding can

certainly resolve disputes regarding whether funds are properly subject to

garnishment.62 But the Court cannot reasonably read the statutory scheme,

which must be strictly construed, 63 to permit a trial court to determine


        59      Worsham Bros. Co. v. Fed. Deposit Ins. Corp., 167 Ga. App. 163,
164, 305 S.E.2d 816, 818 (1983).
        60      TBF Fin., LLC v. Houston, 298 Ga. App. 657, 657 (2009) (“In the
garnishment suit the question is whether the garnishee is indebted to the
defendant.”) (quoting Ledbetter v. Goodroe, 176 Ga. 845 (1933)); Akridge v.
Silva, 298 Ga. App. 862, 865 (2009) (“Garnishment is purely a statutory
proceeding and will not be extended so as to reach money or property of the
defendant not made subject thereto by statute.”).
        61      O.C.G.A. § 18-4-19(c)(4).
        62      Akridge, 298 Ga. App. at 865.
        63      Nat'l Loan Inv'rs L.P. v. Satran, 231 Ga. App. 21 (1998) (“[O]ur
garnishment statute is in derogation of the common law and, thus, must be
                                    16
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
whether a garnishee is liable to a third party for its improper handling of

garnished property. Such an inquiry would range far beyond the bounds of

Georgia’s garnishment code, which clearly envisions such proceedings as

ancillary to the action in which judgment was rendered and conducted for the

limited purpose of determining whether and to what extend a garnishee is

indebted to the defendant/debtor named in the proceeding.64 Nothing in the

statutory scheme suggests that a trial court could award monetary and

equitable remedies to a third party extending far beyond mere distribution of

the garnished property. Simply put, the Court agrees with the Plaintiff that it

could not have raised its breach of contract, negligence, and fraud claims in the

state court garnishment proceeding.

        Copeland is not to the contrary. In Copeland, the plaintiff sued on a

theory of conversion. To establish a prima facie case for conversion, a plaintiff

must show (1) title or the right of possession to the property at issue; (2) that

the defendant actually possesses the property; (3) that the plaintiff has

demanded return of the property; and (4) that the defendant refused to return

the property.65 Recovery in a conversion action is limited to the return of the



strictly construed[.]”) (quoting Terrell v. Fuller, 160 Ga. App. 56, 58 (1981)).
        64      See TBF Fin., LLC, 298 Ga. App. at 657 (“A garnishment action
is ancillary to the original action determining a debt between a
plaintiff/creditor and defendant/debtor.”).
        65   Hooks v. Cobb Ctr. Pawn & Jewelry Brokers, Inc., 241 Ga. App.
305, 308 (1999) (citing Jennette v. Nat'l Cmty. Dev. Servs., Inc., 239 Ga. App.
                                               17
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
property itself or money damages equivalent to the property’s highest proved

value. 66 Copeland’s right of ownership in the certificate of authority was

precisely the issue that would have been adjudicated in the garnishment

proceeding. Moreover, the remedy that Copeland appears to have requested—

return of the certificate or its equivalent value—was likewise identical to the

remedy that would have been available in the garnishment proceeding. It is

therefore unsurprising that the Court of Appeals of Georgia concluded that

Copeland’s claim was barred by the doctrine of res judicata. Copeland does not,

however, stand for the proposition that any tort or contract claim may be

adjudicated in a garnishment proceeding. The Court concludes that the

Plaintiff did not have a “full and fair opportunity” to raise its claims in the

garnishment proceeding, and the Defendant’s motion to dismiss on res judicata

grounds should be denied.

        C. Whether the Safe Harbor Provision in Georgia’s Garnishment Code
           Shields the Defendant from Liability

        The Defendant asserts that it reasonably believed that the Plaintiff’s

funds belonged to the similarly-named defendant to the garnishment

proceeding, and so cannot be liable to the Plaintiff pursuant to the safe harbor

provision of Georgia’s garnishment code, O.C.G.A. § 18-4-23(b). The safe harbor

provision states in relevant part that:


221, 225(4) (1999)).
        66      O.C.G.A. §§ 44-12-151, 44-12-152.
                                               18
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
        [a] garnishee and a plaintiff shall not be subject to liability to any
        party or nonparty to the garnishment at issue arising from the
        attachment of a lien or the freezing, payment, or delivery into
        court of money or other property reasonably believed to be that of
        the defendant if such attachment, freezing, payment, or delivery
        is reasonably required by a good faith effort to comply with the
        summons of garnishment.67

The reasonableness of the Defendant’s beliefs is plainly a question of fact that

is vigorously disputed in the Complaint. Moreover, the safe harbor provision

lists several factors that must be considered in determining whether the

Defendant reasonably complied with a summons in a garnishment proceeding,

including:

        the accuracy and quantity of the information supplied by the
        plaintiff [to the garnishment proceeding] pursuant to paragraph
        (2) of subsection (b) of [O.C.G.A. §] 18-4-7 with the manner in
        which such garnishee maintains and locates its records, the
        compliance by such garnishee with its own procedures, and the
        conformity of the record systems and procedures with reasonable
        commercial standards prevailing in the area in which such
        garnishee is located.68

The Court has no facts before it from which to make this determination.

Accordingly, the Defendant’s motion to dismiss on the grounds that it is

protected by the safe harbor provision of Georgia’s garnishment code should be

denied.

        D. Whether the Plaintiff Can Maintain Its Breach of Contract Claim

        The Court turns now to the merits of the Plaintiff’s individual claims.


        67      O.C.G.A. § 18-4-23(b).
        68      Id.
                                               19
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
Under Georgia law, a party seeking to recover on a breach of contract claim

must show “(1) breach and the (2) resultant damages (3) to the party who has

the right to complain about the contract being broken.” 69 The Defendant

argues that the unambiguous terms of the parties’ Account Agreement bar the

Plaintiff from pursuing a breach of contract claim for the conduct alleged in

the Complaint. 70 The Defendant references Section I(3) of the Agreement,

which sets forth the circumstances under which the Defendant might “remove

funds from [the Plaintiff’s] account to hold them pending investigation[.]”71 As

relevant to this action, Section I(3) notifies the account holder that the

Defendant can freeze or otherwise remove funds when:

       “your account is involved in any legal or administrative proceeding;
        …
       we are complying in our sole judgment, with any federal, state or
        local law, rule or regulation, including federal asset control and
        sanction rules and anti-money laundering rules, or with our policies
        adopted to assure that we comply with those laws, rules or
        regulations; or

       we reasonably believe that doing so is necessary to avoid a loss or
        reduce risk to us.”72

        69 Kuritzky v. Emory Univ., 294 Ga. App. 370, 371 (2008) (citing
Odem v. Pace Academy, 235 Ga. App. 648, 654 (1998)).
        70    The Defendant has attached the parties’ Account Agreement in
full to its motion to dismiss. See Ex. B to the Def.’s Mot. to Dismiss [Doc. 3-2].
The Account Agreement is properly before the Court because it is central to
the Plaintiff’s claim and its authenticity is not disputed. See Day v. Taylor, 400
F.3d 1272, 1276 (11th Cir. 2005).
        71      Ex. B to the Def.’s Mot. to Dismiss, at 17.
        72      Id. The Agreement as a whole makes clear that the terms “we”
and “us” refer to the Defendant and that the terms “you” and “your” refer to
                                    20
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
The Defendant also references Section I(8) of the Agreement, which states in

relevant part that:

        [i]f we receive any legal process relating to you or your account,
        you authorize us to comply with it. “Legal process” means any
        document that appears to have the force of law that requires us
        to hold or pay out funds from your account, including a
        garnishment, attachment, execution, levy or similar order.73

The Defendant argues that the Plaintiff’s breach of contract claim, which is

premised on the Defendant’s allegedly improper handling of the Plaintiff’s

funds in response to a summons in a garnishment proceeding, is precluded by

the above-cited contractual provisions of the parties’ Agreement.

        Under Georgia law, “the construction of a contract is a question of law

for the court.”74 After careful review of the contractual provisions identified by

the Defendant, the Court cannot conclude that any of them shield the

Defendant from liability for the conduct alleged in the Complaint as a matter

of law. Section I(6) of the Agreement states that “[a]ny provision of this

agreement that limits the bank’s liability does not negate the bank’s duty (if

any) under applicable law to act in good faith and with reasonable care.” 75




the account holder.
        73      Id., at 18.
        74  O.C.G.A. § 13-2-1; Unified Gov't of Athens-Clarke Co. v. Stiles
Apartments, Inc., 295 Ga. 829, 832 (2014).
        75      Ex. B to the Def.’s Mot. to Dismiss, at 17 [Doc. 3-2].
                                               21
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
Under Georgia law, “good faith is an element of every contract.” 76 The

contractual provisions identified by the Defendant clearly and unambiguously

give the Defendant unilateral discretion to determine how best to comply with

garnishment summons. But the Plaintiff has plausibly alleged that the

Defendant had proof that the garnishment summons did not relate to the

Plaintiff’s account and that it nevertheless refused to unfreeze the account.

The Court cannot reasonably construe these contractual provisions to permit

the Defendant to exercise its discretion in a manner that is manifestly

unreasonable or in bad faith. Because the question of whether the Defendant

acted reasonably and in good faith is in dispute, the Defendant’s motion to

dismiss the Plaintiff’s breach of contract claim with prejudice should be denied.

        But, while the Court disagrees with the Defendant that the contract on

its face absolves it of liability, the Court does agree that the Plaintiff has failed

to plead its breach of contract claim in conformity with the pleading standards

set forth in Federal Rule of Civil Procedure 8(a)(2). Rule 8(a)(2) requires that

a claim for relief contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Count One of the Plaintiff’s Complaint

states in conclusory fashion that the “Defendant breached its account contract




        76  Kleiner v. First Nat. Bank of Atlanta, 581 F. Supp. 955, 960 n.5
(N.D. Ga. 1984) (citing O.C.G.A. § 13-4-20; Crooks v. Chapman Co., Inc., 124
Ga. App. 718, 719–20 (1971)); Restatement (Second) of Contracts § 205 (1981).
                                               22
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
with Plaintiff.”77 Count One does not indicate which contractual provisions

were breached or how the Defendant breached them. “There is precedent for

dismissal of breach of contract claims where a plaintiff has failed to point to

any particular contractual provision.”78 The Plaintiff’s breach of contract claim

should be dismissed without prejudice. Because this is the first time that the

Court is dismissing the claim, the Court will give the Plaintiff one opportunity

to amend the Complaint pursuant to Eleventh Circuit policy.79

        E. Whether the Plaintiff Can Maintain Its Negligence Claim

        “The essential elements of a negligence claim are the existence of a legal

duty; breach of that duty; a causal connection between the defendant's conduct

and the plaintiff's injury; and damages.”80 Under Georgia law, however, “no

action in tort may lie upon an alleged breach of [a] contractual duty.” 81




        77      Compl. ¶ 25.
        78  Bivin-Hunter v. Wyndham Vacation Resorts, Inc., No. CIV.A
109CV03465JOF, 2010 WL 1409855, at *4 (N.D. Ga. Mar. 30, 2010) (citing
American Casual Dining, L.P. v. Moe's Southwest Grill, L.L.C., 426 F. Supp.
2d 1356, 1369 (N.D. Ga. 2006)).
        79      See Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir.
2018) (“In the special circumstance of non-merits dismissals on shotgun
pleading grounds, we have required district courts to sua sponte allow a
litigant one chance to remedy such deficiencies.”) (compiling cases).
        80  Seymour Elec. & Air Conditioning Serv., Inc. v. Statom, 309 Ga.
App. 677, 679 (2011) (citing Wilson v. Mallard Creek Holdings, 238 Ga. App.
746, 747 (1999)).
        81      Fielbon Dev. Co., LLC v. Colony Bank of Houston Cty., 290 Ga.
App. 847, 855 (2008).
                                               23
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
According to Count Two of the Complaint, the “duty” that the Defendant

allegedly breached was the “duty to act reasonably in the handling of [the]

Plaintiff’s account.”82 This duty, and any other duty that the Plaintiff might

plausibly assert that it was owed, arose from the contract entered into by the

parties. The Court therefore agrees with the Defendant that the Plaintiff’s

negligence claim is “mere surplusage” and should be dismissed with

prejudice.83

        F. Whether the Plaintiff Can Maintain Its Fraud Claim

        A plaintiff alleging fraud must prove the following five elements: “(i)

false representation made by the defendant, (ii) knowledge by the defendant

that the representation was false when made, (iii) intent to induce plaintiff to

act or refrain from acting, (iv) justifiable reliance by the plaintiff, and (v)

damage to the plaintiff.”84 Count Three of the Complaint, in which the Plaintiff

alleges that the Defendant committed fraud, fails to satisfy the minimal

pleading requirements set forth in Rule 8(a)(2), much less the heightened




        82      Compl. ¶ 28.
        83      See WESI, LLC v. Compass Envtl., Inc., 509 F. Supp. 2d 1353,
1361 (N.D. Ga. 2007) (“A breach of contract does not, by itself, give rise to a
cause of action in tort; and when the allegation that a tort was committed adds
nothing of substance to the breach of contract claim, it is mere surplusage.”)
(citing Faircloth v. A.L. Williams & Assocs., Inc., 206 Ga. App. 764 (Ga. Ct.
App. 1992)).
        84      Stephen A. Wheat Tr. v. Sparks, 325 Ga. App. 673, 676 (2014).
                                               24
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
pleading standards for fraud claims as set forth in Rule 9(b).85 Count Three

merely alleges that the Defendant “knew or should have known” that the

Plaintiff’s account was not properly subject to garnishment and that freezing

the account would harm the Plaintiff.86 These conclusory allegations neither

track the elements of fraud under Georgia law nor “state with particularity the

circumstances constituting fraud” as required by Rule 9(b).

        When first confronted with procedural deficiencies in a complaint,

district courts must typically grant at least one opportunity to amend the

complaint.87 A district court need not, however, grant leave to amend where

such amendment would be futile.88 The Court is skeptical as to whether the

Plaintiff could ever make out a cognizable claim for fraud. Although not at all

clear on the face of the Complaint, the “false representation” at issue in this

case is presumably the Defendant’s assertion that the Plaintiff’s account was


        85   Rule 9(b) states in relevant part that “[i]n alleging fraud or
mistake, a party must state with particularity the circumstances constituting
fraud or mistake.”
        86      Compl. ¶¶ 32-33.
        87      See Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1280
(11th Cir. 2006) (holding that plaintiffs whose pleadings failed to satisfy Rule
9(b) should be given leave to amend because there was “no repeated failure on
[the plaintiffs’] part to draft a conforming complaint”).
        88     Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (“A
district court need not, however, allow an amendment (1) where there has been
undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies
by amendments previously allowed; (2) where allowing amendment would
cause undue prejudice to the opposing party; or (3) where amendment would
be futile.”) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
                                               25
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
subject to garnishment. But the Plaintiff cannot claim to have relied on the

Defendant’s “false representations” while simultaneously alleging that it

immediately and vigorously opposed every decision that the Defendant made

regarding its account. Nevertheless, and in an abundance of caution, the Court

will dismiss the Plaintiff’s fraud claim without prejudice and with leave to

amend. Any future dismissal of the Plaintiff’s fraud claim will be with

prejudice.

        G. Whether the Plaintiff Can Recover Attorney’s Fees and Litigation
           Expenses

        O.C.G.A. § 13-6-11 permits recovery of attorney’s fees and litigation

expenses in cases where the defendant “has acted in bad faith, has been

stubbornly litigious, or has caused the plaintiff unnecessary trouble and

expense[.]” Damages under O.C.G.A. § 13-6-11 “are ancillary and recoverable

only where other elements of damage are recoverable on the underlying

claim.”89 Because the Court will dismiss the Plaintiff’s claims for breach of

contract, negligence, and fraud, the Plaintiff’s claim for attorney’s fees and

expenses of litigation should also be dismissed without prejudice.

        H. Whether the Plaintiff Can Recover Punitive Damages

        O.C.G.A. § 51-12-5.1(b) permits plaintiffs to recover punitive damages

“only in such tort actions in which it is proven by clear and convincing evidence




        89      Freeman v. Wheeler, 277 Ga. App. 753, 757 (2006).
                                               26
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
that the defendant's actions showed willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which would raise the

presumption of conscious indifference to consequences.” In its Complaint, the

Plaintiff merely restates the statutory language without indicating which

actions of the Defendant justify an award of punitive damages. The Plaintiff’s

claim for punitive damages should therefore be dismissed without prejudice for

failure to comply with the pleading requirements set forth in Federal Rule of

Civil Procedure 8(a)(2).90

                                      IV.     Conclusion

        For the reasons stated above, Defendant JPMorgan Chase Bank, N.A.’s

Motion to Dismiss [Doc. 3] is GRANTED. The Plaintiff’s negligence claim is

dismissed with prejudice. The Plaintiff’s claims for breach of contract, fraud,

attorney’s fees, and punitive damages are dismissed without prejudice and

with leave to amend. The Plaintiff has fourteen (14) days from the date of this

Order to file an amended Complaint that complies with the pleading

requirements set forth in the Federal Rules of Civil Procedure.




        90    The Court notes that the statute by its terms limits the
availability of punitive damages to tort claims. O.C.G.A. § 51-12-5.1(b) (“…only
in such tort actions…”); see also APAC-Se., Inc. v. Coastal Caisson Corp., 514
F. Supp. 2d 1373, 1382 (N.D. Ga. 2007) (punitive damages unavailable in
action involving only contract claims). If the Plaintiff is unable to adequately
replead its fraud claim, the Plaintiff’s claim for punitive damages will also be
due to be dismissed.
                                               27
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
        SO ORDERED, this 21 day of June, 2019.


                                        /s/Thomas W. Thrash
                                        THOMAS W. THRASH, JR.
                                        United States District Judge




                                               28
T:\ORDERS\19\Commodity Investment Resources Co\mtdtwt.docx
